                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                   5:18-cv-13-RJC
                                5:13-cr-80-RJC-DSC-1

DARIUS DONNELL FREEMAN,             )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                       ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on pro se Petitioner’s “Motion for Leave to Amend

2255,” (Doc. No. 3).

        Petitioner’s Motion will be granted. See Fed. R. Civ. P. 15(a)(2) (leave to amend should

be freely given when justice so requires). He may file a succinct Amended § 2255 Motion to Vacate

within thirty (30) days of this Order, subject to all timeliness and procedural requirements. See

generally 28 U.S.C. § 2255(f); Mayle v. Felix, 545 U.S. 644 (2005) (discussing relation back).

        Although Petitioner is appearing pro se, he is required to comply with the Local Rules of

the United States District Court for the Western District of North Carolina, the Federal Rules of

Civil Procedure, and the Rules Governing Section 2255 Proceedings. See Rule 12, Rules

Governing Section 2255 Proceedings for the United States District Courts (“The Federal Rules of

Civil Procedure and the Federal Rules of Criminal Procedure, to the extent that they are not

inconsistent with any statutory provisions or these rules, may be applied to a proceeding under

these rules.”). Rule 8(a) of the Federal Rules of Civil Procedure requires pleadings to contain a

“short and plain statement of the claim showing that the pleader is entitled to relief….” Fed. R.

Civ. P. 8(a)(2); Rule 2(c), Rules Governing Section 2255 Proceedings for the United States District

                                                1
Courts (the § 2255 motion to vacate must “substantially follow … the form appended to these

rules.”); see generally LCvR 1.7(d) (the page limit for any civil brief is 25-pages with a 12-point

font size, double-spaced).

       For the reasons stated herein, Plaintiff shall have thirty (30) days in which to file an

Amended § 2255 Motion to Vacate in accordance with this Order. If he fails to do so, the Court

will proceed with the claims as they are stated in the Motion for Leave to Amend.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner’s “Motion for Leave to Amend 2255,” (Doc. No. 3), is GRANTED.

       2. Petitioner shall have thirty (30) days in which to file an Amended § 2255 Motion to

           Vacate in accordance with this Order. If he fails to do so, the Court will proceed with

           the claims as they are stated in the Motion for Leave to Amend.

       3. The Clerk of Court is directed to mail Petitioner a new § 2255 form.



                                          Signed: December 20, 2018




                                                2
